Citation Nr: 1112485	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Boston, Massachusetts RO, which has certified the case for appellate review.

In October 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2009 remand, the Board indicated that during the Veteran's October 2008 Board hearing, he raised matters that were not yet adjudicated but were related to the claim on appeal, including whether an RO rating decision dated in September 1979 that denied entitlement to service connection for right knee disability contained clear and unmistakable error (CUE), whether an RO rating decision dated in June 1986 that denied entitlement to service connection for right knee disability contained CUE, and entitlement to service connection for left knee disability as secondary to right knee disability.  The Board noted that the outcome of the newly raised matters could have a significant impact on the Veteran's appeal for entitlement to service connection for left knee disability and found that the matters were inextricably intertwined with the Veteran's appeal.  The Board also noted that pending issues "inextricably intertwined" with an issue certified for appeal are to be adjudicated prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, the Board directed that the RO should develop and adjudicate the raised claims. 

However, in reviewing the claims file, the Board does not show that the RO has in any way developed or adjudicated the issues of whether an RO rating decision dated in September 1979 that denied entitlement to service connection for right knee disability contained clear and unmistakable error (CUE), whether an RO rating decision dated in June 1986 that denied entitlement to service connection for right knee disability contained CUE, and entitlement to service connection for left knee disability as secondary to right knee disability.  Therefore, given the foregoing, the Board finds that compliance with the February 2009 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the raised claims of 1) whether an RO rating decision dated in September 1979 that denied entitlement to service connection for right knee disability contained CUE; 2) whether an RO rating decision dated in June 1986 that found no new and material evidence to reopen a claim of entitlement to service connection for right knee disability contained CUE; and 3) entitlement to service connection for left knee disability as secondary to right knee disability.

The Veteran should be provided notice of the determinations, and informed of his appellate rights with respect to the claim(s) for which the benefits sought are not granted in full.  He should be afforded the appropriate opportunity to respond.
	
2.  Readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


